Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 24, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141695 & (55)                                                                                        Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellant/                                                                                          Justices
            Cross-Appellee,
  v                                                                  SC: 141695
                                                                     COA: 288855
                                                                     Lenawee CC: 08-013500-FH
  EDWARD MICHAEL KOWALSKI,
          Defendant-Appellee/
          Cross-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 27, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are GRANTED. The parties shall include among the
  issues to be briefed: (1) whether the Court of Appeals erred when it determined (a) that
  the trial court’s jury instructions failed to apprise the jurors of the actus reus of the crime
  of accosting, enticing, or soliciting a child for immoral purposes, MCL 750.145a, and (b)
  that the error was not harmless beyond a reasonable doubt; (2) whether the defendant
  waived the instructional error, and if so, whether his attorney provided ineffective
  assistance of counsel; and (3) whether, when viewed in a light most favorable to the
  prosecution, the evidence presented at trial was sufficient to enable a rational jury to find
  that the actus reus of the charged offense was proven beyond a reasonable doubt.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 24, 2010                   _________________________________________
          p1117                                                                 Clerk